Per Curiam,
We granted an allocatur in this case in order that the issue of fact as to whether the relator was arbitrarily refused counsel at trial, which the petitioner averred and the district attorney denied, might be definitely re*82solved. We now have the detailed recollection of the learned trial judge before whom the relator entered his plea óf guilty to the indictments whereon he is now under sentence. The trial judge states that not only did he not refuse the relator counsel at trial but, on the contrary, that he advised him of his right to be represented by counsel and offered to appoint counsel for him which offer the relator expressly declined. In the state of the proofs, it is, therefore, apparent that the relator failed to sustain the burden of establishing the truth of his cognate allegation. The order of the Superior Court is affirmed on the law which the opinion for that court fully sets forth.
Order affirmed.